DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)

The present invention uses statistical similarity metrics to infer the true publisher from the anonymized publisher IDs based on the following steps, as illustrated in the system diagram of Figure 1:
1.    Data Preprocessing: Preprocess the source data for clicks, installs and back end metrics. This step includes the following:
a.    Data-cleansing (e.g., appropriately handling data that is missing or inaccurate).
b.    Aggregation of data at. publisher level.
2.    The preprocessed data can be sent to separate branches in the system that computes various statistical similarity metrics for all possible pairs of publisher IDs. Suitable statistical similarity metrics can include, for example, device id statistical similarity, fingerprint statistical similarity, device model statistical similarity, backend engagement statistical similarity, and the like. Any appropriate number “n” of statistical similarity metrics can be computed by using a separate branch for each statistical similarity metric computation. The results from the various branches are sent to the Ensemble Learning Module.” [Application ‘230, p.4]
The specification of application ‘230 fails to support the recited claims of the instant application, including “obtaining data comprising a history of content presentations by a plurality of publishers on a plurality of client devices, the data providing an unambiguous identification of each publisher in a first portion of the publishers and an anonymous identification of each publisher in a second portion of the publishers;” (claim 1, 11 and 20), “A system, comprising: one or more computer processors programmed to perform operations” (claim 11) and “An article, comprising: a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the computer processors to perform operations” (claim 20).  Accordingly, claims 1 -20 are not entitled to the benefit of the prior application.

Status of Claims

Applicant’s application filed on November 5, 2018 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-9, 11, 14-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Green (PG PUB US2010/0169315) in view of Goyal (PG PUB US2019/0199519).

Regarding claim 1, Green teaches “a method, comprising: obtaining data comprising a history of content presentations by a plurality of publishers on a plurality of client devices,” (Content manager can retrieve one or more attributions (e.g., attributions 108 of FIG. 1) for each of the contributors [publishers] in the provided list, where each contributor posts submissions (attributions such as documents, articles, blog entries, or other information) 
“the data providing an anonymous identification of each publisher in a second portion of the publishers;” (The identity or identities of some or all members of the community can be advantageously derived by way of attribution analysis, where each user’s identity is anonymous [Green, 0037, 0023]);
“identifying a pair of publishers comprising a first publisher from the first portion and a second publisher from the second portion;” (Content receives a list of contributors, such as contributor A and B (contributor A can be the first portion of the list and contributor B can be the second portion of the list) and retrieve attributions for each of the contributors in the provided list [Green, para 0053-0054]);
“calculating, based on the data, a similarity metric for the pair of publishers;” (The semantic correlation module 110 can produce as output correlation results 112, which can provide information pertaining to similarities between contributors A and B [Green, para 0031]).
However, Green does not teach “the data providing an unambiguous identification of each publisher in a first portion of the publishers” 
“facilitating, based on the calculated similarity metric, an adjustment of content presentations by the plurality of publishers.”
	Goyal teaches teach “the data providing an unambiguous identification of each publisher in a first portion of the publishers” (Goyal discloses a computer system that identifies near-duplicates or exact duplicates of original digital content items, and selects and executes various further actions (e.g., treatments) based on identified types of content duplication.  The analysis module 204 identifies the digital content item, and removing Personal Identifiable Information (PII) from the digital publication, where unambiguous identification is included in each of the digital content items [Goyal, para 0021, 0073]);
“facilitating, based on the calculated similarity metric, an adjustment of content presentations by the plurality of publishers.” (Goyal discloses a computer system that identifies near-duplicates or exact duplicates of original digital content items, and selects and executes various further actions (e.g., treatments) based on identified types of content duplication.  For example, causing an automatic alteration of a state associated with the digital content item in the record of the database and further causing to deplublish the duplicate digital content [Goyal, para 0021, 0073, 0100]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Green to comprise the claimed limitation to effectively detect and treat unauthorized duplicate digital content [Goyal, para 0002].

	Regarding claim 5, Green as modified by Goyal teaches “wherein the anonymous identification comprises an anonymized publisher identifier.” (A contributor or collaborator can refer to a particular user or to a particular user's persona (e.g., a generated identity that can allow the true identity of the user to remain anonymous) [Green, para 0023]).

	Regarding claim 6, Green as modified by Goyal teaches “wherein calculating the similarity metric comprises: 
determining a degree of overlap between the first publisher and the second publisher for at least one parameter.” (Performing the semantic analysis and correlation can include generating semantic abstracts for some or all of the persistent content (and also, in certain embodiments, the pertinent attributions from the first and second publishers).  For example, a threshold distance [parameter] is used to determine if the semantic abstracts are “close.” [degree of ovelap] [Green, para 0056, 0049]).

Regarding claim 8, Green as modified by Goyal teaches “wherein calculating the similarity metric comprises:
calculating a corresponding similarity metric for two publishers from the first portion of publishers;” (The matching of the hash of the digital content item may include determining that the degree of similarity [similarity metric] between the hash of the digital content item and the hash of the original digital content item [Goyal, para 0093]);
“determining a threshold value based on the corresponding similarity metric; and
comparing the similarity metric for the pair of publishers with the threshold value.” (The matching of the hash of the digital content item may include determining that the degree of similarity between the hash of the digital content item and the hash of the original digital content item equals or exceeds a threshold value, where the threshold value is inherently determined [Goyal, para 0093]).
	The motivation regarding to the obviousness to claim 1 is also applied to claim 8.

	Regarding claim 9, Green as modified by Goyal teaches “wherein calculating the similarity metric comprises:
determining, based on the similarity metric, that the first and second publishers are identical.” (Status arrows 402A through 402N can be used to provide a graphical representation showing a measure of the similarity (or difference) between two different attributions and thereby indicate the likelihood that two different contributors are in fact the same person, for example [Green, para 0045]).

Claim 11 lists all the same elements of claim 1 respectively and a system, comprising: one or more computer processors programmed to perform operations (Green discloses a suitable machine in which embodiments of the disclosed technology can be implemented, where a machine includes a system bus to which processors, memory (e.g., random access 

Claim 14 lists all the same elements of claim 5, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14.

Claim 15 lists all the same elements of claim 6, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.

Claim 17 lists all the same elements of claim 8, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17.

Claim 18 lists all the same elements of claim 9, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.

Claim 20 lists all the same elements of claim 1 respectively and an article, comprising: a non-transitory computer-readable medium having instructions stored thereon that, when executed by one or more computer processors, cause the computer processors to perform operations (Embodiments of the disclosed technology can be described by reference to or in conjunction with associated data including functions, procedures, data structures, .

Claims 2-3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Green (PG PUB US2010/0169315) in view of Goyal (PG PUB US2019/0199519) as applied to claims 1, 5-6, 8-9, 11, 14-15, 17-18 and 20 above, and further in view of Peddinti (US Patent 10,460,348).

Regarding claim 2, Green as modified by Goyal teaches “wherein the data comprises a timestamp for each content presentation.” (The hashes are stored in association with respective time stamps that correspond to times of publishing of the second digital content item, where the time stamps is inherently included in the digital content item [Goyal, para 0036]).
	However, Green as modified by Goyal does not teach “the data comprises a client device identifier”
Peddinti teaches “the data comprises a client device identifier” (The event call can include an account identifier (such as device identification), which can identify one or more client computing devices 125 [Peddinti, column 7, line 30-37]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Green-Goyal to comprise the claimed limitation to effectively protect user privacy which users may be provided with an opportunity to 

Regarding claim 3, Green as modified by Goyal teaches “wherein each publisher comprises a software application.” (User executes client application(s) in client device [Goyal, Fig. 1, para 0050]).
However, Green as modified by Goyal does not teach “each publisher comprises one of a website” 
Peddinti teaches “each publisher comprises one of a website” (The content publisher computing device 120 can operate the website of a company and can provide content about that company for display on web pages of the website [Peddinti, column 6, line 43-45]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Green-Goyal to comprise the claimed limitation to effectively monetize the operation of a website by publishing ads [Peddinti, column 6, line 38-42].

Claim 12 lists all the same elements of claim 2, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 12.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green (PG PUB US2010/0169315) in view of Goyal (PG PUB US2019/0199519) as applied to claims 1, 5-6, 8-9, 11, 14-15, 17-18 and 20 above, and further in view of Symanovich (Steve Symanovich, What Is Personally Identifiable Information (PII)?, September 6, 2017, https://www.lifelock.com/learn-identity-theft-resources-what-is-personally-identifiable-information.html).

Regarding claim 4, Green as modified by Goyal does not teach “wherein the unambiguous identification comprises a publisher name.”
Symanovich teaches “wherein the unambiguous identification comprises a publisher name.” (Personally identifiable information, or PII, is any data that could potentially be used to identify a particular person. Examples include a full name, Social Security number, driver’s license number, bank account number, passport number, and email address [Symanovich, para 1]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Green-Goyal to comprise the claimed limitation to effectively identify the publisher, who can be identified by a full name, Social Security number, driver’s license number, bank account number, passport number, and email address [Symanovich, para 1].
Claim 13 lists all the same elements of claim 4, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Green (PG PUB US2010/0169315) in view of Goyal (PG PUB US2019/0199519) as applied to claims 1, 5-6, 8-9, 11, 14-15, 17-18 and 20 above, and further in view of Pachikov (US Patent 10,268,667).

Regarding claim 7, Green as modified by Goyal teaches “wherein calculating the similarity metric” (The semantic correlation module 110 can produce as output correlation 
However, Green as modified by Goyal does not teach “calculating a plurality of similarity metrics by determining a degree of overlap between the first publisher and the second publisher for each parameter from a plurality of parameters;
determining a weight for each calculated similarity metric; and
weighing each similarity metric according to the determined weights.”
Pachikov teaches “calculating a plurality of similarity metrics by determining a degree of overlap between the first publisher and the second publisher for each parameter from a plurality of parameters;” (For content published from news feeds or other online or local information sources, similarity criteria (or relevance criteria) may be determined for a subset of cells of the criteria matrix; for example, title-title (input title vs. title of a content item), input title-item body, input body-item tags, etc [Pachikov, column 5, line 31-34; column 4, line 29-34]);
“determining a weight for each calculated similarity metric;” (Each chosen similarity criterion may be assigned a priority or a numeric weight [Pachikov, column 5, line 45-46]);
“weighing each similarity metric according to the determined weights.” (For a given similarity criterion, a relatedness (relevance) value between the new item and an existing content item may be measured using a comparison between term frequency vectors comprised of tf*idf weights of the new item and the existing content item [Pachikov, column 5, line 57-61]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Green-Goyal to comprise the claimed limitation to effectively provide additional way of finding similarity between two content using attribute-based multi-criteria [Pachikov, column 5, line 16-20].

Claim 16 lists all the same elements of claim 7, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Green (PG PUB US2010/0169315) in view of Goyal (PG PUB US2019/0199519) as applied to claims 1, 5-6, 8-9, 11, 14-15, 17-18 and 20 above, and further in view of Rene (PG PUB US2015/0254261).

	Regarding claim 10, Green as modified by Goyal does not teach “calculating a corresponding similarity metric for two publishers from the second portion of publishers,
wherein the facilitated adjustment is based at least in part on the corresponding similarity metric.”
Rene teaches “calculating a corresponding similarity metric for two publishers from the second portion of publishers,” (All contributor contact is anonymous and no unique identifiers are ever used.  Other analysis by the server could include scanning for portions of the contributor's article that may not be original can be flagged for further review, which can indicate plagiarism, unauthorized duplication of another's work and a similarity metric is inherently calculated in order to flag for plagiarism or unauthorized duplication [Rene, para 0066, 0038]);
“wherein the facilitated adjustment is based at least in part on the corresponding similarity metric.” (If the basic and automatic checks on the content of the articles appear to indicate that the article is suitable for publishing, then the article is posted by the server in step 22 where the article and related content is publicly searchable and visible by the audience.  If an article flagged for not be appropriate, the article would not be published automatically [Rene, para 0041, 0066]).


Claim 19 lists all the same elements of claim 10, but claims the system rather than the method form. Therefore, the supporting rationale of the rejection to claim 10 applies equally as well to claim 19.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441